DISMISS and Opinion Filed December 17, 2018




                                          S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-18-00525-CV

                           IN THE INTEREST OF P.A.L., A CHILD

                       On Appeal from the 470th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 470-52148-2017

                              MEMORANDUM OPINION
                  Before Chief Justice Wright, Justice Evans, and Justice Brown
                                Opinion by Chief Justice Wright
       The clerk’s record in this case is past due. By letter dated August 13, 2018, we informed

appellant the clerk’s record had not been filed because appellant had not paid for the clerk’s record.

We directed appellant to provide verification of payment or arrangements to pay for the clerk’s

record or to provide written documentation appellant had been found entitled to proceed without

payment of costs within ten days. We cautioned appellant that failure to do so would result in the

dismissal of this appeal without further notice. To date, appellant has not provided the required

documentation, nor otherwise corresponded with the Court regarding the status of this appeal.
      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).




                                                /Carolyn Wright/
                                                CAROLYN WRIGHT
                                                CHIEF JUSTICE

180525F.P05




                                             –2–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                      JUDGMENT

 IN THE INTEREST OF P.A.L., A CHILD               On Appeal from the 470th Judicial District
                                                  Court, Collin County, Texas
 No. 05-18-00525-CV                               Trial Court Cause No. 470-52148-2017.
                                                  Opinion delivered by Chief Justice Wright.
                                                  Justices Evans and Brown participating.

      In accordance with this Court’s opinion of this date, this appeal is DISMISSED.


Judgment entered December 17, 2018.




                                            –3–